 



EXHIBIT 10.57

SUMMARY OF EXECUTIVE BONUS PLAN
ASYST TECHNOLOGIES, INC.

     Our Executive Bonus Plan is a variable incentive compensation program
pursuant to which our officers and other senior managers may be awarded
compensation in addition to their base salary. The actual incentive award
depends on the extent to which the Company determines that articulated
objectives have been achieved. The Compensation Committee of the Asyst Board of
Directors administers the Plan, including establishing company and individual
performance objectives for each executive officer and determining the
individual’s performance against those objectives.

     In May 2005, the Compensation Committee also established a target cash
bonus amount and performance objectives for each of the Company’s executive
officers under the Company’s annual incentive program for its fiscal year 2006.
The target bonus amounts for the individual executive officers range from 50% to
125% of base salary. The Compensation Committee has the discretion to award to
individual officers more or less than the target bonus amount, based on the
Committee’s assessment of an individual’s performance against identified
individual objectives. The Compensation Committee will determine the bonus
program fund based on the company’s reported earnings per share for its fiscal
year ended March 31, 2006.

